UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 02-10419
                            Summary Calendar


                         Frantisek Benes, P.E.,

                                                    Plaintiff-Appellant,

                                  versus

                        City of Dallas, Et Al.,

                                                    Defendants,
                             City of Dallas,

                                                     Defendant-Appellee.




            Appeal from the United States District Court
                  For the Norther District of Texas
                             (3:99-CV-771-P)
                            October 28, 2002
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.*

PER CURIAM:

      Frantisek Benes (hereinafter "Benes") is a 51 year old white

male who was born and educated in Czechoslovakia and immigrated to

the United States in 1986.      He went to work for the City of Dallas

in its Water Utilities Division and over the years received regular

promotions and pay raises.      In April 1999, Benes sued the City of


  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Dallas for violations of Title VII of the Civil Rights Act of 1964,

the Age Discrimination in Employment Act of 1967, the Civil Rights

Act of 1866 and 1871, and the equal protection clause of the

Fourteenth Amendment actionable under 42      U.S.C. § 1983.   After

various amendments to his Complaint, the City moved for Summary

Judgment which was granted in toto by the trial court.         Benes

appeals to this Court.

         We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.      For

the reasons stated by the district judge in his memorandum opinion

and Order filed February 26, 2002, containing 30 pages of careful

and thorough analysis, we affirm the Final Judgment entered by the

district judge, that Benes take nothing from his claims against the

City of Dallas.               AFFIRM.




g:\opin-sc\02-10419.opn.wpd
                                        2